Fourth Court of Appeals
                                     San Antonio, Texas
                                         September 12, 2016

                                        No. 04-16-00512-CV

                                         IPSECURE INC.,
                                            Appellants

                                                  v.

                                        James CARRALES,
                                             Appellee

                   From the 407th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014-CI-02257
                           Honorable Peter A. Sakai, Judge Presiding


                                           ORDER
         On August 8, 2016, the trial court signed an order entitled “Order on Temporary Injunction
(Second Temporary Injunction),” requiring appellant IPSecure, Inc. to pay appellee Jesse Carrales bi-
monthly salary and car payments as well as dental and vision insurance until October 17, 2016, the
current date set for a pending trial on the merits. On August 10, 2016, appellant filed in this court an
emergency motion for temporary stay of the second temporary injunction as well as a motion
challenging the trial court’s August 8, 2016 order, which also denied its request to increase bond, or
in the alternative, supersede the enforcement of the second temporary injunction.

        After review, we granted appellant’s motion for temporary stay of the August 8, 2016 order
and ordered the trial court’s August 8, 2016 order stayed until further order of this court. We
explained that appellant’s underlying motion challenging the trial court’s denial of its request to
increase the bond, or in the alternative, supersede the enforcement of the second temporary
injunction remained pending in this Court. We further ordered appellee to file in this court on or
before August 22, 2016 a response to appellant’s pending motion.

       On August 22, 2016, appellee filed its response to appellant’s pending motion. Thereafter,
appellant filed a reply. After reviewing the motion, response and reply, we ORDER the pending
motion regarding appellant’s request to increase the temporary injunction bond carried with the
appeal. The motion will be ruled upon when this appeal is submitted and decided. We also
GRANT appellant’s request to supersede the enforcement of the second temporary injunction
and ORDER appellant to deposit into the court registry the cash payments ordered in the August
8, 2016 temporary injunction order until this court’s mandate issues in this appeal or until further
order of this court. Accordingly, we dissolve our temporary stay previously granted by this court
on August 10, 2016.
       We order the clerk of this court to serve a copy of this order on the trial court and all
counsel.




                                                   _________________________________
                                                   Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of September, 2016.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court